ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
John Q. Hammons Hotels & Resorts             )      ASBCA No. 61196
                                             )
Under Contract No. W912NS-l 7-P-0006         )

APPEARANCE FOR THE APPELLANT:                       Gregg Groves, Esq.
                                                     Senior Vice President and General Counsel

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Jessica E. Hom, JA
                                                     Trial Attorney

                                    ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's docket
with prejudice.

      Dated: 8 August 2017




                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 61196, Appeal of John Q. Hammons Hotels &
Resorts, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals